Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to 312 Amendment
2.            Acknowledgement is made of the 312 amendment filed 01/07/21. 
The amendment filed on 01/07/21 is entered (see the attachment).

Allowable Subject Matter
3.         Claims 1-12 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art of record, specifically 
Atungsiri et al (US 20100135316) teaches in [0007] , a receiving apparatus and method, as well as a transmitting and receiving system and method, which allow a flexible tuning to any required part of the transmission bandwidth and which has a low

Yun et al. (U.S. Patent Application Publication # 2008/0298490 A1)(see IDS) teach “a method and apparatus for reducing a Peak to Average Power Ratio (PAPR) in an Orthogonal Frequency Division Multiplexing (ofdm) system, see Paragraph [0003].
Other references include: Yun et al (US 20100195758A1) (see IDS), Wu et al (US 20100166105)(see IDS).
However, none of the prior arts cited alone or in combination provides the motivation to teach a processor configured to process the frame based on positions of tones for reducing a peak to average power ratio (PAPR) reduction, wherein the frame comprises at least one boundary symbol and data symbols, wherein the at least one boundary symbol comprises at least one of a symbol preceding a first data symbol of the data symbols or a symbol following a last data symbol of the data symbols,
wherein the at least one boundary symbol comprises pilots inserted based on a first pattern and the data symbols comprise pilots inserted based on a second pattern,
wherein the first pattern and the second pattern are different from each other, and wherein the pilots are not inserted at the positions of the tones in the at least one boundary symbol  and 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.